BOLIN, Judge.
William John Stockstill, Jr., sued Olin-kraft, Inc., for total and permanent workmen’s compensation benefits under the Louisiana Workmen’s Compensation Act, less the amount previously paid, plus penalties and attorney’s fees. From judgment in favor of plaintiff as prayed for, except penalties and attorney’s fees, defendant appeals. Since plaintiff neither appealed nor answered defendant’s appeal, the judgment rejecting his demands for penalties and attorney’s fees has become final. We affirm the judgment of the lower court.
Before this court the work-related accident and rate of pay are conceded and the only issue relates to the nature, extent and duration of plaintiff’s injury.
Plaintiff was injured when several large bales of bags fell, striking him on the back while he and other employees were manually loading the bales into a truck at defendant’s plant. Plaintiff was examined and treated by several physicians but the primary dispute on appeal is the proper weight to be accorded the testimony of Dr. Frank X. Cline, Jr., and Dr. Ray E. King, both well-qualified orthopedic physicians. Appellant contends the testimony of these experts is in conflict and that the testimony of Dr. Cline as the treating physician should be accorded greater weight.
The trial judge in an excellent written opinion found no “sharp clash” in the testimony of the two physicians. To the contrary, after reviewing all the medical testimony he found it compatible with a conclusion the accident caused an injury to plaintiff’s intervertebral disc from which he had not recovered at the time of trial.
Plaintiff testified he could not do heavy lifting and we are convinced, as was the lower court, that plaintiff is totally and permanently disabled as result of the accident. Louisiana Revised Statutes 23:1221(2).
Judgment affirmed at appellant’s cost.